 

Exhibit 10.10

 

AMENDED AND RESTATED SECURITY AGREEMENT

(Financial Assets)

 

This Security Agreement ("Agreement") to be effective as of September 30, 2019.

 

This Agreement amends, modifies and restates, but does not satisfy nor act as a
novation of the obligations under, relating to, or in connection with, that
certain Amended and Restated Security Agreement, dated as of August 31, 2018,
executed and delivered by some or all Debtor hereunder.

 

1.     GRANT OF SECURITY INTEREST. For valuable consideration, Peter L.
Dalrymple and Marlene C. Dalrymple, (each and collectively being the "Debtor"),
hereby grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association having offices at 1000 Louisiana St 7th Floor,
Houston, TX 77002 (the "Bank"), a security interest in: (a) Debtor's account
no.(s) XXXXXXXXXXX maintained at Wells Fargo Clearing Services, LLC (whether
held in Debtor's name or as a Bank collateral account for the benefit of
Debtor), any sub-account thereunder or consolidated therewith, and all
replacements or substitutions therefor, including any account resulting from a
renumbering or other administrative re-identification thereof (each and
collectively being the "Securities Account", and the parties maintaining the
Securities Account each and collectively being the "Intermediary"), (b) all
financial assets credited to the Securities Account (including, without
limitation, any interests or shares in hedge funds and any pending subscription
or redemption amounts relating thereto (each, a "Hedge Fund")), (c) all security
entitlements with respect to the financial assets credited to the Securities
Account, (d) any and all other investment property or assets maintained or
recorded in the Securities Account and (e) all of Debtor's right, title and
interest in and to: Deposit account number XXXXXX maintained with Bank, In the
initial amount of $400,000.00 including interest now or hereafter earned thereon
and all funds added thereto, and all renewals and replacements thereof, whether
or not any such renewal or replacement is evidenced by a certificate of deposit,
assigned a different number or in a greater or lesser amount (each and
collectively being the "Collateral"), together with whatever is receivable or
received when any of the Collateral or proceeds thereof are sold, collected,
exchanged or otherwise disposed of, whether such disposition is voluntary or
involuntary (each and collectively the "Proceeds"), but excluding from such
Collateral and Proceeds all common trust funds of Bank governed by 12 CFR 9.18
now or hereafter maintained in the Securities Account. In this Agreement, the
terms "security entitlement," "financial asset" and "investment property" have
the meanings used in the Texas Business and Commerce Code.

 

2.     OBLIGATIONS SECURED. The obligations secured by this Agreement are the
payment and performance of: (a) all present and future Indebtedness under,
relating to, or in connection with, that certain Amended and Restated Promissory
Note in the amount of $1,306,000.00 dated September 30, 2019 of SPINE INJURY
SOLUTIONS, INC., a Delaware corporation (each and collectively being the
"Obligor") to Bank and all extensions, renewals or modifications thereof, and
restatements or substitutions therefor; and (b) all obligations of Debtor to
Bank under this Agreement. The word "Indebtedness" is used in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

 

3.     EXCLUSIONS FROM COLLATERAL. Bank may, at its sole discretion and at any
time upon written notice to Debtor, release Bank's security interest in any WF
Securities in the Collateral or Proceeds and exclude WF Securities from the
determination of value requirements to which the Collateral is subject under
this Agreement. Such release, if any, shall not relieve Debtor from the
obligation to satisfy any value requirement set forth in this Agreement. As used
in this Agreement, "WF Securities" means stock, securities or obligations of
Wells Fargo & Company or of any affiliate thereof (as the term affiliate is
defined in Section 23A of the Federal Reserve Act (12 U.S.C. 371(c)), as amended
from time to time).

 

4.     COLLATERAL VALUE PROVISIONS.

 

4.1     Value Requirements. The Margin Value of the Collateral shall at all
times exceed the outstanding balance of Indebtedness. Collateral subject to the
provisions of Section 11(d) (1) of the Securities Exchange Act of 1934 may

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 1  

 

 

--------------------------------------------------------------------------------

 

 

not be used to satisfy value requirements unless and until they have been owned
by Debtor for a period greater than thirty (30) days. Whenever applicable, the
credit limits of Regulation U of the Federal Reserve Board (12 U.S.C. § 221 et
seq) shall also be satisfied as prescribed therein. Collateral satisfying value
requirements in this Agreement cannot also satisfy other value requirements in
favor of Bank, if any.

 

4.2     Maintenance of Value. Whenever value requirements in this Agreement are
not met Debtor shall, within three (3) business days, take all remedial action
necessary to restore the required value. Remedial action may include the
following in any combination or amount: (a) delivery of additional Collateral
acceptable to Bank; (b) substitution of assets providing little or no support to
value requirements for assets providing greater support; (c) payoff of the
Indebtedness (or if applicable, reduction thereof); or (d) conversion of assets
to cash. Bank has no duty to act to: (a) prevent any decline in market value of
Collateral or Proceeds; (b) preserve any Debtor rights against prior parties
relating to Collateral or Proceeds; or (c) assure that Proceeds of any
Collateral are deposited into interest bearing account(s).

 

4.3     Breach of Value Requirements. Bank is not obligated to permit an advance
when value requirements are not met or if permitted would not then be met.
Failure to timely meet value requirements is an Event of Default, and allows
Bank, in its sole option, to accelerate the Indebtedness and exercise its rights
and remedies under this Agreement.

 

4.4     Excess Collateral. Unless an Event of Default occurs, Collateral in
excess of the value requirements is available for withdrawal at Debtor's request
to Bank, free and clear of its lien. Debtor will provide reasonable time,
information and cooperation for Debtor withdrawal requests. No Intermediary is
authorized to release Collateral, or allow excess Collateral withdrawals,
without written consent of an authorized employee of Bank's applicable credit
department.

 

4.5     Trading of Collateral Permitted. Unless j:)n Event of Default occurs,
and provided all value requirements would continue to be met, Debtor, or any
party authorized by Debtor to act with respect to the Collateral, may receive
payments of interest and/or cash dividends earned on the Collateral in the
Securities Account, and may trade Collateral in the Securities Account. Except
as provided in this Agreement, Bank is not obligated to permit any withdrawal or
distribution of Collateral or Proceeds,

 

4.6     Rule 144/145 Collateral. For so long as any of the Collateral may be
subject to Securities Exchange Commission ("SEC") Rule 144 or Rule 145, Debtor
will not sell or otherwise transfer shares of securities of the issuer of such
Collateral (whether or not such shares are Collateral) without Bank's prior
written consent, which consent shall be given in Bank's sole discretion.

 

4.7     Hedge Fund Collateral . Hedge fund interests credited, maintained or
recorded in the Securities Account (each and collectively a "Hedge Fund") are
Collateral under this Agreement even if the issuer's books and records may not
reflect Bank's lien and even if Bank has not agreed the Hedge Fund contributes
to value requirements in this Agreement.

 

4.8     Determination of Value; Collateral Eligibility; Definitions. Collateral
subject to assignment, pledge or similar consent requirements of a third party
is not eligible to satisfy value requirements in this Agreement until the
required consent is furnished to Bank in writing. In addition, the following
definitions apply for all purposes in determining Debtor's satisfaction of the
value requirements:

 

"Brokered Certificates of Deposit" or "Brokered CDs" means an FDIC-insured
certificate of deposit of any financial institution other than Wells Fargo Bank,
N.A. obtained from or through the mediation or assistance of Wells Fargo
Clearing Services, LLC, Wells Fargo Securities, LLC, or the Investment &
Financial Services Group of Wells Fargo Bank and held in the Securities Account.

 

"Commercial Paper" means fixed rate debt instruments of domestic corporations
rated A2 or higher by Standard & Poor's and Prime 2 or higher by Moody's.
Floating rate commercial paper and commercial paper of non- US corporations are
not included in this definition.

 

"Corporate Bonds" means bonds of domestic corporations which are not convertible
to equity and which are rated BBB- or higher by Standard & Poor's and Baa3 or
higher by Moody's. Bonds of non-US corporations are not

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 2  

 

 

--------------------------------------------------------------------------------

 

 

included in this definition. "Short Term" Corporate Bonds are those with 5 years
or less remaining until date of maturity; all others are "Longer Term".
"Convertible Corporate Bonds" are Corporate Bonds convertible to equity
securities of the issuer and which are rated A or higher by Standard & Poor's.

 

"Equities" means : (a) common stock of domestic corporations and, except in the
case of Small and Micro Cap Equities, American depository receipts ("ADR's"),
Which, as to all of the foregoing, have a value greater than or equal to $10.00
per share, trade on an NSE, and have done so for at least one year after initial
settlement of the public offering of the securities; and (b) preferred stock of
domestic corporations (or their affiliated trusts or entities) so long as the
common stock of the issuers qualify as "Equities" (and despite that the
preferred stock would not qualify as "Equities" due to market capitalization or
initial public offering date). Equity securities of value less than $10.00 per
share, newly issued, trading on OTC, Pink Sheets or regional exchanges only,
unregistered, unlisted or de-listed, or not publicly traded entities, and put or
call options, rights or warrants, managed futures, auction rate preferred stock,
and exchange funds, hedge funds, and other private equity or investment groups
are not included in this definition. Qualifying restricted and control
securities are included in this definition, but only to the extent such
securities can be converted to cash by Bank in three days or less in accordance
with SEC Rules 144 or 145 should an Event of Default occur. "Large Cap" Equities
are those of an issuer having a market capitalization greater than $10 billion;
"Mid Cap" are those with a market capitalization greater than :$ 2 billion but
no more than $10 billion; "Small Cap" are those with a market capitalization
greater than $1 billion but no more than $2 billion; and "Micro Cap" are those
with a market capitalization greater than $250 million but no more than $1
billion.

 

"Exchange Traded Fund" or "ETF" means a security of an investment company formed
under the Investment Company Act of 1940 (the "40 Act") which trades on an NSE,
whose investments track an index, commodity or basket of assets, having greater
than $100,000,000.00 in total assets under management and a minimum FMV greater
than or equal to $4.00 per share except in the case of Money Market ETF's which
shall have a minimum FMV greater than or equal to $1.00, and except that
leveraged ETF's and inverse or "bear market" ETF's are not included in this
definition. ETF investment objective distinctions, as well as the factors that
will exclude ETF's from eligibility in this definition, are identical to those
applied for Mutual Funds.

 

"Fair Market Value" or "FMV" means, as to any Collateral that is uncertificated,
the per share or per unit closing sale price quoted or reported at the close of
the immediately preceding business day in the Securities Account, and, as to any
Collateral that is certificated, the per share or per unit closing sale price
quoted or reported at the close of the immediately preceding business day were
such share or unit held in uncertificated form in a securities account at Wells
Fargo Clearing Services, LLC (or, in either case if not available, such other
customary publication of securities closing sale prices as Bank may reasonably
elect to reference) multiplied by the number of shares or units of like
Collateral. The aggregate FMV of the Collateral is the total of all such FMVs so
determined plus the amount of cash Collateral. If FMV cannot be determined by
the foregoing procedure, then FMV shall be determined by the Bank, in its sole
discretion, by reference to the notional amount of such assets or to public
information and procedures that may otherwise then be available. All cash and
other value references are to currency denominated in dollars of the United
States of America.

 

"Margin Value" means the FMV of the Collateral multiplied by the applicable
percentage set forth in the

following table:

 

Collateral Type

% of FMV

   

Cash and cash equivalents (in the Securities Account)

95%

Wells Fargo Deposits (in the Securities Account or otherwise directly pledged)

100%

Brokered Certificates of Deposit

85%

Commercial Paper

80%

US Government Obligations - Short Term

90%

US Government Obligations - Longer Term

80%

Corporate & Municipal Bonds - Short Term

80%

Corporate & Municipal Bonds - Longer Term

70%

Corporate Bonds - Convertible

50% *

Equities - Common and ADRs - Large Cap

75% *

Equities - Common and ADRs - Mid Cap

65% *

Equities - Common - Small & Micro Cap

55% *

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 3  

 

 

--------------------------------------------------------------------------------

 

 

Equities - Preferred - Large, Mid, Small & Micro Cap

70% *

Mutual Funds - Money Market

95%  

Mutual Funds/ETFs - Bond - US Government (Short Term)

90% *

Mutual Funds/ETFs - Bond - US Government (General and Longer Term)

80% *

Mutual Funds/ETFs - Bond - Corporate & Municipal (Short Term)

80% *

Mutual Funds/ETFs - Bond - Corporate & Municipal (Longer Term)

70% *

Mutual Funds/ETFs - Bond - High Yield

60% *

Mutual Funds/ETFs - Bond - Global & International

55% *

Mutual Funds/ETFs - Equity - Large Cap, S&P Index, Equity Income, Balanced

75% *

Mutual Funds/ETFs - Equity - Multi & Mid Cap

65% *

Mutual Funds/ETFs - Equity - Small Cap, Specialty, Sector, Global &
International

55% *

Master Limited Partnerships

55% *

Real Estate Investments Trusts

55% *

Unit Investment Trusts

55% *

Wells Fargo Market Linked Certificates of Deposit

70%* †

Wells Fargo Market Linked Notes

70%* †

All Other Types of Collateral

0%  

 

* However, if Regulation U of the Federal Reserve Board applies then the lesser
of the percentage stated or 50% shall be the percentage applied for these
assets.

 

† In the case of these asset types, the stated percentage is applied to FMV and
the resulting amount may not exceed the notional amount.

 

--------------------------------------------------------------------------------

 

"Master Limited Partnerships" or "MLP" means limited partner equity interests in
limited partnerships with a market capitalization greater than $250 million and
which trade on an NSE, and have done so for at least one year after initial
settlement of the public offering of such securities, if the unit value (or per
share price) therein is greater than or equal to $10.00. Limited partner
interests of value less than $10.00 per unit, newly issued, trading on OTC, Pink
Sheets or regional exchanges only, unregistered, unlisted or de-listed, or not
publicly traded, and general partner interests of any kind are not included in
this definition.

 

"Municipal Bonds" means bonds of state, city, county, municipality and other
public entities rated BBB- or higher by Standard & Poor's and Baa3 or higher by
Moody's. "Short Term" .Municipal Bonds are those with 5 years or less remaining
until date of maturity; all others are "Longer Term".

 

"Mutual Funds" means investment companies regulated under the 40 Act, except
those regulated under Sections 4 and 26, that invest primarily in money markets
securities ("Money Market"), short or longer term US government taxable or tax
exempt bonds ("US Government"), short or longer term taxable corporate bonds
("Corporate"), short or longer term, insured and single state municipal bonds
("Municipal"), bonds that seek higher returns to compense increased risk of
investing in lower rated issuers ("High Yield"), equities of US issuers in
particular market capitalization segments (Large Cap, Mid Cap, "Multi Cap" and
Small Cap), bonds and/or equities of non-US issuers ("International") or
worldwide including the US issuers ("Global") , or invest by designs to track
the performance of the S&P 500 index ("S&P Index"), to provide both current
income and growth potential ("Equity Income"), for balanced or allocated
portfolios of securities ("Balanced"), for particular sectors of the economy
("Sector") or for particular specialized traits associated with their
investments made ("Specialty''), and which have greater than $100,000,000.00 in
total assets under management and a minimum FMV greater than or equal to $4.00
per share except in the case of Money Market Mutual Funds which shall have a
minimum FMV greater than or equal to $1.00. Leveraged mutual funds and inverse
or "bear market" mutual funds, non-networked funds, funds organized under the
laws of, and/or operated from within, countries other than the United States of
America, and face-amount certificate and management companies are not included
in this definition.

 

"National Securities Exchange" or "NSE" means securities exchanges registered
with the SEC as national securities exchanges in accordance with Section 6 (a)
of the Securities Exchange Act of 1934.

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 4  

 

 

--------------------------------------------------------------------------------

 

 

"Real Estate Investment Trusts" or "REIT" means real estate investment trust
equity interests with a market capitalization greater than $250 million and
which trade on an NSE, and have done so for at least one year after initial
settlement of the public offering of the securities, if the unit value (or per
share price) therein is greater than or equal to $10.00. Real estate investment
trust interests of value less than $10.00 per unit, newly issued, trading on
OTC, Pink Sheets or regional exchanges only, unregistered, unlisted or
de-listed, or not publicly traded, and general partner interests of any kind are
not included in this definition. "Large Cap" REITs are those of an issuer having
a market capitalization greater than $10 billion; "Mid Cap" are those with a
market capitalization greater than $2 billion but no more than $10 billion;
"Small Cap" are those with a market capitalization greater than $1 billion but
no more than $2 billion; and "Micro Cap" are those with a market capitalization
greater than $250 million but no more than $1 billion.

 

"Unit Investment Trusts" or "UIT" means investment companies regulated primarily
under Sections 4 and 26 of the 40 Act that are invested primarily in municipal
securities or securities of domestic corporations and which have greater than
$100,000,000.00 in total assets under management and a FMV greater than or equal
to $4.00 per share. Leveraged and inverse or "bear market" funds, non-networked
funds, funds invested primarily in private equity, private placements, limited
partnership interests, or venture capital enterprise, funds organized under the
laws of, and/or operated from within, countries other than the United States of
America, and face-amount certificate and management companies are not included
in this definition.

 

"U.S. Government Obligations" means U.S. Treasury Bills, U.S. Treasury Bonds and
Notes, U.S. Government Zero Coupon Bonds, Government National Mortgage
Association fixed income securities and U.S. Government sponsored enterprise
(Federal Home Loan Banks, Federal National Mortgage Association, Federal Home
Loan Mortgage Corporation, Government National Mortgage Association, Federal
Farm Credit Banks, and Federal Agricultural Mortgage Corporation) fixed income
securities. "Short Term" U.S. Government Obligations are those with 5 years or
less remaining until date of maturity; all others are "Longer Term".

 

"Wells Fargo Deposits" means acceptable certificates of deposit and savings
accounts of Wells Fargo Bank, National Association, in the Securities Account or
otherwise directly pledged as collateral for the Indebtedness. Wells Fargo
Command accounts, 7-day CD's, callable CD's, demand deposit, money market and
uninsured deposit accounts of any kind, brokered and market linked certificates
of deposit, and deposits or accounts of any other financial institution are not
included in this definition.

 

"Wells Fargo Market Linked Certificates of Deposit" or "WFMLCD" means a FDIC
insured and CUSIP numbered certificates of deposit issued by Wells Fargo Bank,
N.A. which provide at maturity the return of the entire original deposit amount
and an interest payment based on performance of a specified market measure
during the term thereof, which may be liquidated at any time without penalty or
fee, which are not subject to any lock up periods, and which have no more than
96 months remaining until maturity. Market linked certificates of deposit not
FDIC insured, lacking a CUSIP number, of issuers other than Wells Fargo Bank,
N.A., returning only a portion of the original deposit amount, or subject to
liquidation fees or penalties or lock up periods of any kind, are not included
in this definition.

 

"Wells Fargo Market Linked Notes" or "WFMLN" means CUSIP numbered notes issued
by Wells Fargo & Company which provide at maturity the return of the entire
original principal amount and an interest payment based on performance of a
specified market measure during the term thereof, which may be liquidated at any
time without penalty or fee, which are not subject to any lock up periods, and
which have no more than 96 months remaining until maturity. Market linked notes
lacking a CUSIP number, of issuers other than Wells Fargo & Company, returning
only a portion of the original principal amount, or subject to liquidation fees
or penalties or lock up periods of any kind, are not included in this
definition.

 

5.     CONTINUING AGREEMENT; REVOCATION; OBLIGATION UNDER OTHER AGREEMENTS. This
is a continuing agreement and all rights, powers and remedies under this
Agreement shall apply to all past, present and future Indebtedness of each of
the Obligors to Bank, including that arising under successive transactions which
shall either continue the Indebtedness, increase or decrease it, or from time to
time create new Indebtedness after all or any prior Indebtedness has been
satisfied, and notwithstanding the death, incapacity, dissolution, liquidation
or bankruptcy of any of the Obligors or Debtor or any other event or proceeding
affecting any of the Obligors or Debtor. For any Debtor that is not also an
Obligor, this Agreement shall not apply to any new Indebtedness created after
actual receipt by Bank of written notice of its revocation as to such new
Indebtedness; provided however, that loans or advances made by Bank to any of
the Obligors after revocation under commitments existing prior to receipt by

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 5  

 

 

--------------------------------------------------------------------------------

 

 

Bank-of such revocation, and extensions, renewals or modifications, of any kind,
of Indebtedness incurred by any of the Obligors or committed by Bank prior to
receipt by Bank of such revocation, shall not be considered new Indebtedness.
Any such notice must be sent to Bank by registered U.S. mail, postage prepaid,
addressed to its office at 1000 Louisiana St 7th Floor, Houston, TX 77002, or at
such other address as Bank shall from time to time designate. The obligations of
Debtor under this Agreement shall be in addition to any obligations of Debtor
under any other grants or pledges of security for any liabilities or obligations
of any of the Obligors or any other person heretofore or hereafter given to Bank
unless said other grants or pledges of security are expressly modified or
revoked in writing; and this Agreement shall not, unless expressly provided in
this Agreement, affect or invalidate any such other grants or pledges of
security.

 

6.     OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; REINSTATEMENT OF
LIABILITY. The obligations under this Agreement are joint and several and
independent of the obligations of Obligors, and a separate action or actions may
be brought and prosecuted against Debtor whether action is brought against any
of the Obligors or any other person, or whether any of the Obligors or any other
person is joined in any such action or actions. Debtor acknowledges no
conditions precedent to the effectiveness of this Agreement remain unfulfilled,
and this Agreement is binding on Debtor regardless of whether Bank obtains
collateral or any guaranties from others or takes any other action contemplated
by Debtor. The Debtor's obligations and the Bank's right under this Agreement
will be reinstated to the extent amounts paid on account of any Indebtedness
secured by this Agreement must be restored by Bank. The determination as to
whether any amount paid must be restored will be made by Bank in its sole
discretion; provided however, that if Bank contests any such matter at Debtor's
request, Debtor agrees to indemnify and hold Bank harmless from and against all
costs and expenses, including reasonable attorneys' fees.

 

7.     REPRESENTATIONS AND WARRANTIES.

 

7.1     Debtor represents and warrants to Bank that (a) Debtor owns and has the
exclusive right to pledge and grant a security interest in the Collateral and
Proceeds which are free from liens and adverse claims of any kind, except the
lien created by this Agreement or any other agreement with Bank, or as otherwise
disclosed by Debtor to Bank in writing prior to the effective date of this
Agreement; (b) no financing statement or control agreement purporting to cover
any of the Collateral or Proceeds, and naming any secured party other than Bank,
exists or is on file in any public office or remains in effect; and (c) no
person or entity, other than Debtor, Bank and Intermediary, has any interest in
or control over the Collateral.

 

7.2     Each Debtor who is not an Obligor further represents and warrants to
Bank that (a) the Collateral is pledged at Obligors' request; (b) Bank has made
no representation to Debtor as to the creditworthiness of any Obligor and (c)
Debtor has established adequate means of obtaining directly from each Obligor on
a continuing basis information pertaining to Obligor’s financial condition, and
Bank shall have no obligation to disclose to Debtor any information about any
Obligor which is acquired by Bank in any manner.

 

8.     COVENANTS OF DEBTOR. Debtor agrees to execute and deliver any documents
Bank deems necessary to create, perfect and continue the security interests
under this Agreement and to obtain such agreements from third parties as Bank
deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of its rights under this Agreement. Unless Ban agrees
otherwise in writing, Debtor agrees: (a) that Bank is authorized to file
financing statements in the name of Debtor to perfect Bank's security interest
in Collateral and Proceeds; (b) not to permit any security interest in or lien
on the Collateral or Proceeds, except in favor of Bank and except liens in favor
of Intermediary to the extent expressly permitted by Bank in writing; and (c)
not to hypothecate or permit the transfer by operation of law of any of the
Collateral or Proceeds or any interest therein, nor withdraw any funds from any
deposit account pledged to Bank under this Agreement. Debtor further agrees that
any party now or at any time hereafter authorized by Debtor to advise or
otherwise act with respect to the Securities Account shall be subject to all
terms and conditions contained in this Agreement and in any control, custodial
or other similar agreement that at any time be in effect among Bank, Debtor and
Intermediary relating to the Collateral.

 

9.     POWERS OF BANK. Debtor irrevocably appoints Bank its attorney-in-fact for
the duration of this Agreement to perform any of the following powers, which are
coupled with an interest, and which may be exercised from time to time by Bank
whether or not any of the Obligors or Debtor is in default: (a) to perform any
obligation of Debtor under this Agreement; (b) to notify any person obligated on
any security, instrument or other document subject to this Agreement of Bank's
rights under this Agreement; (c) to collect by legal proceedings or otherwise
all dividends, interest, principal or other sums now or hereafter payable upon
or on account of the Collateral or Proceeds; (d) to

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 6  

 

 

--------------------------------------------------------------------------------

 

 

exercise all rights, powers and remedies which Debtor would have, but for this
Agreement, with respect to all Collateral and Proceeds subject hereto; and (e)
to do all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary in preserving, protecting or enforcing of
its rights under this Agreement. To fulfill the purposes of this Agreement, Bank
may cause any Collateral and/or Proceeds to be transferred to Bank's name or the
name of Bank's nominee.

 

10.     DEBTOR'S WAIVERS.

 

10.1     Each of Debtor who is not an Obligor waives any right to require Bank
to: (a) proceed against any of the Obligors or any other person; (b) marshal
assets or proceed against or exhaust any security held from any of the Obligors
or any other person; (c) give notice of the terms, time and place of any public
or private sale or other disposition of personal property security held from any
of the Obligors or any other person; (d) take any other action or pursue any
other remedy in Bank's power; or (e) make any presentment or demand for
performance, or give any notices of any kind, including without limitation, any
notice of nonperformance, protest, notice of protest, notice of dishonor notice
of intention to accelerate or notice of acceleration under this Agreement or in
connection with any obligations or evidences of indebtedness held by Bank as
security for or which constitute in whole or in part the Indebtedness guaranteed
or secured by this Agreement, or in connection with the creation of new or
additional Indebtedness.

 

10.2     Each of Debtor who is not an Obligor waives any defense to its
obligations under this Agreement based upon or arising by reason of: (a) any
disability or other defense of any of the Obligors or any other person; (b) the
cessation or limitation from any cause whatsoever, other than payment in full,
of the Indebtedness of any of the Obligors or any other person; (c) any lack of
authority of any officer, director, partner, agent or any other person acting or
purporting to act on behalf of any of the Obligors which is a corporation,
partnership or other type of entity, or any defect in the formation of any of
such Obligors; (d) the application by any of the Obligors of the proceeds of any
Indebtedness for purposes other than the purposes represented by Obligors to, or
intended or understood by, Bank or Debtor; (e) any act or omission by Bank which
directly or indirectly results in or aids the discharge of any of the Obligors
or any portion of the Indebtedness by operation of law or otherwise, or which in
any way impairs or suspends any rights or remedies of Bank against any of the
Obligors; (f) any impairment of the value of any interest in any security for
the Indebtedness or any portion thereof, including without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (g) any modification of the Indebtedness, in any form
whatsoever, including any modification made after revocation hereof to any
Indebtedness incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon; or (h) any requirement
that Bank give any notice of acceptance of this Agreement. Until all
Indebtedness shall have been paid in full, Debtor shall have no right of
subrogation, and Debtor waives any right to enforce any remedy which Bank now
has or may hereafter have against any of the Obligors or any other person, and
waives any benefit of, or any right to participate in, any security now or
hereafter held by Bank. Debtor further waives all rights and defenses Debtor may
have arising out of (i) any election of remedies by Bank, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Indebtedness, destroys Debtor's rights of
subrogation or Debtor's rights to proceed against any of the Obligors for
reimbursement, or (ii) any loss of rights Debtor may suffer by reason of any
rights, powers or remedies of any of the Obligors in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Obligors' Indebtedness, whether by operation of law or otherwise, including any
rights Debtor may have to a FMV hearing to determine the size of a deficiency
following any foreclosure sale or other disposition of any real property
security for any portion of the Indebtedness.

 

10.3     By signing this Agreement, Debtor waives (a) each and every right to
which it may be entitled by virtue of any suretyship law, including without
limitation, any rights arising pursuant to Section 17.001 and Chapter 43 of the
Texas Civil Practice and Remedies Code and Rule 31 of the Texas Rules of Civil
Procedure, as the same may be amended from time to time, and (b) without
limiting any of the waivers set forth herein, any other fact or event that, in
the absence of this provision, would or might constitute or afford a legal or
equitable discharge or release of or defense to Debtor.

 

11.     AUTHORIZATIONS TO BANK. Each of Debtor who is not an Obligor authorizes
Bank either before or after revocation hereof, without notice to or demand on
such Debtor, and without affecting such Debtor's liability under this Agreement,
from time to time to: (a) alter, compromise, renew, extend, accelerate or
otherwise change the time for

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 7  

 

 

--------------------------------------------------------------------------------

 

 

payment of, or otherwise change the terms of, the Indebtedness or any portion
thereof, including increase or decrease of the rate of interest thereon; (b)
take and hold security, other than the Collateral and Proceeds, for the payment
of the Indebtedness or any portion thereof, and exchange, enforce, waive,
subordinate or release the Collateral and Proceeds, or any part thereof, or any
such other security; (c) apply the Collateral and Proceeds or such other
security and direct the order or manner of sale thereof, including without
limitation, a non-judicial sale permitted by the terms of the controlling
security agreement, mortgage or deed of trust, as Bank in its discretion may
determine; (d) release or substitute any one or more of the endorsers or
guarantors of the Indebtedness, or any portion thereof, or any other party
thereto; and (e) apply payments received by Bank from any of the Obligors to any
Indebtedness of any of the Obligors to Bank, in such order as Bank shall
determine in its sole discretion, whether or not such Indebtedness is covered by
this Agreement, and Debtor hereby waives any provision of law regarding
application of payments which specifies otherwise. Bank may without notice
assign this Agreement in whole or in part.

 

12.     EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an "Event of Default" under this Agreement: (a) any default in the
payment or performance of any obligation, or any defined event of default, under
(i) any contract or instrument evidencing any Indebtedness, or (ii) any control,
custodial or other similar agreement in effect relating to the Collateral; (b)
any representation or warranty made by Debtor in this Agreement shall prove to
be incorrect in any material respect when made; (c) Debtor shall fail to observe
or perform any obligation or agreement contained in this Agreement; (d) any
impairment of any rights of Bank in any Collateral or Proceeds, or any
attachment or likely levy on any property of Debtor; and (e) the termination or
revocation of any trust the assets of which are subject of this Agreement, or
any person or entity shall take action seeking to effect the termination or
revocation of such trust, or there $hall be no person or entity serving as
trustee of such trust for a period exceeding forty-five (45) consecutive days.

 

13.     REMEDIES. Following an Event of Default, Bank may exercise without
demand any and all rights and remedies granted to a secured party upon default
under the Texas Business and Commerce Code or other applicable law, including
without limitation, the right (a) to instruct any intermediary, issuer,
custodian or other party maintaining the Collateral or Proceeds to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to engage in electronic
self-help or otherwise sell or dispose of any Collateral. All rights and
remedies of Bank are cumulative. No delay or failure of Bank to exercise any
right or remedy affects or waives that right or remedy; nor does a single or
partial exercise of any right or remedy preclude or waive any further exercise
of that or any other right or remedy. Any waiver of any Event of Default or any
of the terms of this Agreement must be in writing. It is agreed that public or
private sales or other disposition, including auctions, to any purchaser, for
cash or on credit, are commercially reasonable. While an Event of Default
exists: (a) Debtor will not dispose of any Collateral or Proceeds except on
terms approved by Bank; (b) Bank may appropriate the Collateral and apply all
Proceeds to Indebtedness in such order as Bank may determine; and (c) Bank may
take any action with respect to the Collateral contemplated by any control,
custodial or other similar agreement then in effect among Bank, Debtor and
Intermediary, and Bank may, at any time and at Bank's sole discretion, liquidate
any Collateral consisting of time deposits and apply the Proceeds to the
Indebtedness, regardless of whether or not the time deposits. have matured or
that liquidation gives rise to penalties for early withdrawal. Bank may elect to
not delay a disposition of securities for any period of time necessary to permit
registration for public sale under applicable law, even if the issuer is
agreeable to registration. Debtor further agrees that Bank shall have no
obligation to process or prepare any Collateral for sale or other disposition.

 

14.     DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. Any
proceeds of any disposition of any Collateral or Proceeds, may be deposited to a
non-interest bearing deposit account or applied by Bank to the payment of its
expenses, including reasonable attorneys' fees, and the balance of such proceeds
may be applied to the Indebtedness in such order of application as Bank may in
its discretion elect. Bank may transfer all or any part of the Indebtedness, as
well as any part of the Collateral or Proceeds and shall be fully discharged
thereafter from all liability and responsibility with respect to any of the
foregoing so transferred, and the transferee shall be vested with all rights and
powers of Bank hereunder with respect to any of the foregoing so transferred;
but with respect to any Collateral or Proceeds not so transferred, Bank shall
retain all rights and remedies under this Agreement.

 

15.     NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified above and to
Debtor' at the address of its chief executive office (or principal residence, if
applicable) specified below or to such other address as any party may designate
by written notice to each other

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 8  

 

 

--------------------------------------------------------------------------------

 

 

party, and shall be deemed to have been given or made as follows: (a) if
personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or three (3) days after deposit in the U.S. mail, first
class and postage prepaid; and (c) if sent by facsimile, by electronic mail
("e-mail") or by any proprietary electronic service offered by Bank, if
separately agreed to by Bank and Debtor, upon the sender's receipt of a
facsimile confirmation or an acknowledgement from the intended recipient, such
as the "return receipt requested" function, return e-mail, or other forms of
acknowledgement as may be applicable.

 

16.     COSTS, EXPENSES AND ATTORNEYS' FEES. Debtor shall pay to Bank
immediately upon demand the Bank's expenses, including reasonable attorneys'
fees, incurred by Bank in connection with (a) the perfection and preservation of
the Collateral or Proceeds, and (b) the enforcement and exercise of any right or
remedy conferred by this Agreement.

 

17.     SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that Debtor may not assign or transfer any of its
interests or rights under this Agreement without Bank's prior written consent.
Bank may sell, assign, transfer, negotiate or grant participations in all or any
part of, or any interest in, any Indebtedness of Obligors to Bank and any
obligations with respect thereto, including this Agreement. In connection
therewith, Bank may disclose all documents and information which Bank now has or
hereafter acquires relating to Debtor and/or this Agreement, whether furnished
by Obligors, Debtor or otherwise. Debtor further agrees that Bank may disclose
such documents and information to Obligors.

 

18.     ENTIRE AGREEMENT; AMENDMENT. This Agreement constitutes the entire
agreement between Debtor and Bank and supersedes all prior negotiations,
communications, discussions and correspondence concerning the subject matter. No
agreement to amend or modify this Agreement shall be effective unless
memorialized in writing that states it is intended to amend or modify this
Agreement.

 

19.     OBLIGATIONS OF MARRIED PERSONS. Any Debtor who is a married person
agrees that recourse may be had against his or her separate property (as well as
all marital property) for all his or her Indebtedness to Bank secured by the
Collateral and Proceeds under this Agreement.

 

20.     APPLICATION OF SINGULAR AND PLURAL. If there is but a single Obligor,
all words used in the plural shall be deemed to have been used in the singular
where the context and construction so require; and when there is more than one
Obligor, or when this Agreement is executed by more than one Debtor, "Obligors"
and "Debtor" respectively shall mean all or any one or more of them as the
context requires.

 

21.     SEVERABILITY; COUNTERPARTS; GOVERNING LAW. If any provision of this
Agreement shall be determined to be invalid under applicable law, the provision
shall be ineffective only to the extent of the invalidity, without invalidating
any remaining provisions of this Agreement. This Agreement may be executed in as
many counterparts as may be required to reflect all parties assent; all
counterparts will collectively constitute a single agreement. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas.

 

22.     ELECTION FOR ELECTRONIC COMMUNICATIONS AND SIGNATURES. To facilitate
execution of this Agreement, this Agreement and each promissory note, contract,
instrument and other document required by this Agreement or at any time
delivered to Bank in connection with the Collateral, any Proceeds, or the
Indebtedness secured by this Agreement, or as a condition to the execution of
this Agreement, may be executed by one or more of Debtor or Bank in the form of
an "Electronic Record'' (as such term is defined in the Electronic Signatures in
Global and National Commerce Act at 15 U.S.C. §7001 et seq. ("ESIGN Act")). An
"Electronic Signature" (as defined in ESIGN) will constitute an original and
binding signature of Bank and Debtor. The fact that a document is in the form of
an Electronic Record and/or is signed using an Electronic Signature will not, in
and of itself, be grounds for invalidating such document. When information (such
as a disclosure, notice, permission, waiver, demand or amendment) is to be
provided in writing under this Agreement, that writing may be provided by
electronic means and in an electronic format.

 

This election for electronic communications and signatures is subject to the
following conditions: (a) the prior consent of Debtor, and if Debtor is a
"Consumer" (as defined by ESIGN Act) such consent must be obtained in accordance
with the ESIGN Act, (b) the prior consent of Bank and (c) utilization of an
electronic transmission process with audit, security and authentication controls
satisfactory to Bank. Notwithstanding any election for electronic communication,

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 9  

 

 

--------------------------------------------------------------------------------

 

 

Bank may always in its sole discretion provide to Debtor or require from Debtor
information in writing in a paper format.

 

Any writing (whether on paper or in electronic format) prepared by Debtor and
delivered to Bank will be deemed materially true, correct and complete by Debtor
and each officer or employee of Debtor who prepared and authenticated same, and
may be legally relied upon by Bank without regard to the medium in which the
record is maintained or the method of delivery or transmission.

 

23.     ARBITRATION . Debtor and Bank agree any claim, dispute, or controversy
arising between Debtor and Bank under or relating to this Agreement, the
Collateral, any Proceeds, or the Indebtedness, upon the demand of either Debtor
or Bank, will be resolved through the arbitration process established by the
loan documents evidencing the Indebtedness, a true and correct copy of which
Debtor acknowledges has been made available to Debtor.

 

NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE INDEBTEDNESS.

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

/s/ Peter L. Dalrymple                     

Peter L. Dalrymple

 

 

/s/ Marlene C. Dalrymple                

Marlene C. Dalrymple

 

Address:

 

 

 

STATE OF TEXAS      §

                                      §

COUNTY OF               §

 

 

This instrument was ACKNOWLEDGED before me on               ,20    , by        
                         .

 

[SEAL]

 

My commission expires:

 

                                                  

                                                                               
                             

Notary Public, State of                                       

 

 

Printed Name of Notary Public                                                  

Notary ID No.                                                    

 

 

 

SAFAAGMT.TX (05/18)

0007204, #7829235617

1521303 / Page 10  

 

 

 

 